Citation Nr: 1725505	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-35 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1. What rating is warranted for bilateral hearing loss from April 20, 2010?
 
2. Entitlement to service connection for vertigo/dizzy spells to include secondary to hearing loss and/or tinnitus.
 
3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection  for a scar.
 
4. Entitlement to service connection for a sleep disorder.
 
5. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from July 1963 to May 1965. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
 
The Veteran testified at a hearing in November 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The issues of entitlement to service connection for sleep and acquired psychiatric disorders, to include anxiety and depression, are REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT
 
1. In an April 2012 statement the Veteran requested to withdraw the appeal regarding entitlement to an increased rating for hearing loss.
 
2. The Veteran has not been diagnosed with vertigo at any time since filing his claim for compensation.
 
3. In an August 2010 rating decision VA denied entitlement to service connection for a scar, status post cyst removal surgery on tailbone area, due to the lack of a diagnosis of a scar.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.
  
4. The evidence received since August 2010 does not relate to a previously unestablished fact necessary to substantiate the service connection claim for a scar, status post cyst removal surgery on tailbone area, and does not raise a reasonable possibility of changing the prior outcome.
 
 
CONCLUSIONS OF LAW
 
1. The criteria for withdrawal of an appeal regarding entitlement to an increased rating for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
 
2. Vertigo was not incurred or aggravated inservice, and it is not proximately due to or the result of service-connected hearing loss or tinnitus.  38 U.S.C.A. § 1110, 1111, 1153, 5107; 38 C.F.R. § 3.303, 3.304, 3.306, 3.307, 3.309.
 
3. The August 2010 rating decision denying entitlement to service connection claim for a scar, status post cyst removal surgery on tailbone area is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).
 
4. New and material evidence has not been submitted to reopen a claim of  entitlement to service connection claim for a scar, status post cyst removal surgery on tailbone area.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  
 
In August 2010 VA granted entitlement to service connection for hearing loss and assigned a 50 percent evaluation.  In December 2010, the appellant filed a timely notice of disagreement.  Thereafter the RO never provided the Veteran a statement of the case.  As a result this issue would ordinarily be remanded in light of the decision in Manlincon v. West, 12 Vet. App. 238 (1999).  In an April 2012 Statement in Support of Claim, however, the Veteran stated that he believed his current rating for hearing loss was adequate, and requested to withdraw the appeal.

As such, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for an increased rating for hearing loss, and it is dismissed. 
 
I. Duties to Notify and Assist 
 
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
  

II. Analysis 
 
The Board has reviewed the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
 
A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If the preponderance of the evidence weighs against the claim, it must be denied.  Id.
 
Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.
 
Vertigo
 
In February 2013, a VA examiner reviewed available evidence of record and rendered an opinion on whether the claimed vertigo was the result of or caused by hearing loss or tinnitus.  The VA examiner stated, however, that there had been no documentation to suggest the presence of vertigo.  The Veteran was not diagnosed with, nor was there a  history of vertigo or dizziness.  Additionally, the record did not reflect complaints of vertigo or dizziness at the time of the review.  Therefore, there was no evidence that a current disability exists.
 
The VA examiner further noted that vertigo is a disorder involving either the central nervous system, or the vestibular organs of the inner ear.  Vertigo due to the central nervous system is usually caused by conditions such as stroke, dementia, medications, etc.  "It is in no way relevant to noise-induced hearing loss and could not be linked to this."  The examiner noted that vertigo due to vestibular or inner ear conditions involved a separate mechanism than what is involved with hearing loss or tinnitus.  The doctor stated that hearing loss and tinnitus involve dysfunction of the cochlear organ of the inner ear, which receives sensory input from the cochlear nerve.  This input is dictated by air waves conducted through the middle ear and originating from the ear drum.  Noise-induced hearing loss occurs from repetitive or very loud noise exposure over time to this system.  In contrast vertigo involves the vestibular organ which works via the vestibular nerve.  The purpose of this organ is to assess head position and balance, and when there are problems with its functioning, the patient will experience room-spinning (vertigo) .  The nerves of this structure interact with different parts of the brain, but do not receive any input from the cochlear structures or any neurons involved with hearing.  The examiner closed in noting that although the two organs are in close proximity to each other, they are not functionally related.  
 
The examiner opined that disturbances in hearing cannot directly interfere with balance, and vice versa.  There are disorders that affect both hearing and equilibrium or balance, however this is only because the disorder affects both the vestibular and cochlear organs together.  There is no causality regarding one organ affecting the other.  
As stated above, the examiner found that the Veteran was not diagnosed with vertigo.  Indeed, even he did suffer from vertigo the preponderance of the competent evidence shows that it is not due to his hearing loss or tinnitus.  Likewise, there is no competent evidence that vertigo is aggravated by hearing loss or tinnitus.  Ultimately, the VA examiner opined that it was less likely than not that vertigo was incurred in or caused by hearing loss or tinnitus. There is no competent evidence to the contrary.
 
Given the VA examination report and the lack of diagnosis, treatment or complaint of vertigo in the Veteran's VA medical records, the evidence preponderates against entitlement to service connection for vertigo.
 
As the preponderance of the evidence is against the claim, reasonable doubt does not arise.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The claim is denied.
 
Scars
 
A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if neither new and material evidence nor a notice of disagreement  is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302 (2016).  38 U.S.C.A. § 7105. 
 
Service connection for a scar was denied in an August 2010 rating decision.  The Veteran was notified of the August 2010 decision and his appellate rights in a letter dated that month.   He did not submit a timely notice of disagreement.  Moreover, he did not submit new and material evidence within one year of the date of mailing of the August 2010 rating decision.  Accordingly, the August 2010 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In determining whether new and material evidence is required to reopen the claim, the focus must be on whether the evidence amounts to a new claim "based upon distinctly diagnosed diseases or injuries" from the claim considered in the prior final decision.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Boggs v. Peake, 520 F.3d 1330, 1335-36 (2008) (holding that claims based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims, even if they involve the same symptomatology).  A new diagnosis does not necessarily amount to a new claim if the evidence shows that the same disease or injury was in fact adjudicated in the prior decision.  See Velez, 23 Vet. App. at 204; see also Boggs, 520 F.3d at 1336 (a misdiagnosis cannot be the basis for a new claim).  
 
In this case, the Veteran's current claim for a scar concerns the same disability that was the basis of the claim considered and denied in the August 2010 rating decision because it involves the same anatomical location.  Velez.  Accordingly, the claim cannot be addressed on the merits unless it is reopened. 
 
In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 
 
VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  Id.; Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
At the time of the August 2010 rating decision the available evidence showed that at induction in July 1963, the appellant had scars on his back and left forearm, skin graft scars on his abdomen, and scars on his chest.  While there are records of the appellant undergoing an incision and drainage of a boil on buttocks in February 1964, there are no records documenting that the Veteran underwent any cyst removal surgery in the tailbone area while on active duty.  More importantly there was no evidence of any buttock/tailbone disability due to service.  Indeed, at separation from active duty in March 1965 no pertinent scar was noted. 

The relevant evidence submitted since the August 2010 rating decision consists of a statement during the Veteran's Board hearing that when the appellant sits he notices "something" is there, referencing a scar.  The Veteran states that the scar is the result of surgery performed in 1968 or 1969, i.e., after he separated from active duty, and in the same location where he underwent cyst removal surgery while in service.  While the Veteran states that the scar causes pain, he has not sought medical care for the scar.  This evidence was not submitted at the time of the prior final denial of his claim, and is new to the file.  Notably, however, while this evidence is new, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, it does not show a relationship between the scar and service.  Rather, the statement simply confirms the Veteran's complaint of the presence of a scar .  Consequently, the statement does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not constitute new and material evidence.  Id.  

New and material evidence to reopen the claim of entitlement to service connection for a scar, to include postoperative scarring due to residuals of cyst removal surgery on tailbone area, having not been submitted the claim to reopen this issue  is denied.  


ORDER
 
The claim of entitlement to an increased rating for hearing loss is dismissed.
 
New and material evidence has not been received to reopen the claim of entitlement to service connection for a scar, status post cyst removal surgery on tailbone area .
 
Entitlement to service connection for vertigo is denied.
 
 
REMAND
 
The record does not contain sufficient information to allow the Board to make a decision on the Veteran's claims of entitlement to service connection for a sleep disorder or for an acquired psychiatric disorder, to include anxiety and depression.  In this respect, the nature of the Veteran's current sleep disorder or psychiatric disorder is unclear.  Moreover, given the appellant's assertion that he has problems sleeping and depression due to his service connected tinnitus further development is needed.  
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Schedule the Veteran for VA sleep and psychiatric examinations to determine the nature and etiology of any diagnosed sleep disorder and acquired psychiatric disorder, including, but not limited to a generalized anxiety disorder or depression.  All indicated tests must be accomplished.  The examiner must review the electronic Veterans Benefits Management System and Virtual VA claims files and indicate in the report that they were reviewed.  
 
The examiner must clarify the nature and etiology of any diagnosed psychiatric and/or sleep disorder.  A clear medical opinion and supporting rationale should be provided.  If the examiners diagnose a sleep disorder and/or an acquired psychiatric disorder, the examiner must opine whether each diagnosed disorder is at least as likely as not (50 percent or greater probability) related to service.  If not, the examiners must address whether it is at least as likely as not that either a sleep disorder and/or an acquired psychiatric disorder are caused by or aggravated by the claimant's service connected hearing loss and tinnitus. 
 
The examiners are advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he is competent to report symptoms and functional limitations.  However, while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 
 
A complete and fully explanatory rationale is required for any and all opinions expressed.  If the examiner finds that the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.
 
2.  After the development requested has been completed, the AOJ should review the examination reports and the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
3.  When the development requested has been completed, the remaining issues on appeal should be readjudicated.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
  
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


